Title: From John Adams to John Jay, 16 February 1788
From: Adams, John
To: Jay, John


          
            Dear Sir
            Grosvenor Square Feb. 16. 1788
          
          There is no Maxim more clearly Settled in all Courts, and in all Negotiations between Nations, than that Sovereign Should always Speak to Sovereign and Minister to Minister. I am not at all Surprised therefore, although I am much mortified at having my Memorials to their High Mightinesses and to His most Serene Highness returned to me, with the Letter inclosed from Mr Fagel. I Should have had a Letter of Recall, Signed by the President of Congress by their Order, and addressed to their High Mightinesses. There is a Similar Irregularity, in my recal from the British Court, for, although my Commission is limited to three Years, yet my Letter of Credence, is not to His Majesty, has no limits at all. if the omission of a Letter from Congress to the King, upon this occasion Should not be taken as an offence, it will not be because it is not observed, but from Motives too humiliating to Congress as well as to their Minister here to be explained.
          There is no Alternative now left for me. Home, I must go, and leave all Europe to conjecture, that I have given offence in Holland, and in England, that I have misbehaved abroad, though I was my Conduct has been approved at home. When the Public shall hear that I am gone home, without taking leave, there will be no End of Criticisms, Conjectures and Reflections.
          All that now remains for me, is humbly to request that Congress would be pleased to Send me regular Letters of Recall after my Arrival in America that I may then transmit my Memorials to Europe and take Leave in Form.
          To a Man who has taken the Utmost Pains to do his Duty and to fulfill every Obligation to the Smallest Punctilio nothing can be more disagreable, than Such disappointments, especially as in all my Letters I have So expressly and repeatedly requested, regular Letters of Recall.
          With great Respect, and Esteem / I have the Honour to be, dear Sir, your / most obedient and most humble / Servant
          
            John Adams.
          
        